       Case 3:20-cv-02146-WHO Document 96 Filed 08/31/21 Page 1 of 6



 1   Matthew F. Schwartz * Pro Hac Vice
     Brian S. Levenson * Pro Hac Vice
 2   SCHWARTZ,     PONTERIO & LEVENSON, PLLC
     134 West 29th Street, Suite 1001
 3   New York, New York 10001
     Phone: (212) 714-1200
 4   Email: mschwartz@splaw.us
     Email: blevenson@splaw.us
 5
     Oren S. Giskan * Pro Hac Vice
 6   GISKAN SOLOTAROFF & ANDERSON LLP
     90 Broad Street, 10th Floor
 7   New York, New York 10004
     Telephone: (212) 847-8315
 8   E-mail: ogiskan@gslawny.com
 9   Allen Hyman (California State Bar No. 73371)
     LAW OFFICES OF ALLEN HYMAN
10   10737 Riverside Drive
     North Hollywood, CA 91602
11   Phone: (818) 763-6289
     Email: lawoffah@aol.com
12
     Attorneys for Plaintiffs
13

14
                          UNITED STATES DISTRICT COURT
15
                        NORTHERN DISTRICT OF CALIFORNIA
16

17
      SA MUSIC LLC, et al.,                        Case No. 20-cv-2146-WHO
18                                                 (“Adasam”)
                                Plaintiffs,        Case No. 20-cv-02794-WHO
19                                                 (“Pickwick”)
                   v.                              Case No. 20-cv-02965-WHO
20                                                 (“Genepool”)
      APPLE INC., et al.,
21                                                 JOINT CASE MANAGEMENT
                                Defendants.        CONFERENCE STATEMENT
22                                                 AND REQUEST TO
                                                   CONTINUE CASE
23                                                 MANAGEMENT
                                                   CONFERENCE
24
                                                   CMC Date:
25                                                 September 7, 2021 – 2 PM
26
           Pursuant to Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-9, the
27
     Standing Order for All Judges of the Northern District of California - Contents of
28
                                              1
        Case 3:20-cv-02146-WHO Document 96 Filed 08/31/21 Page 2 of 6



 1 Joint Case Management Statement, the Civil Standing Orders of Judge William H.

 2 Orrick, the Clerk’s Notice (Adasam, ECF No. 65), and Judge Orrick’s August 30,

 3 2021 Order (Adasam, ECF No. 95), Plaintiffs SA Music LLC, William Kolbert, as

 4 Trustee of the Harold Arlen Trust, Ray Henderson Music Co., Inc., and Four Jays

 5 Music Company (“Plaintiffs”), and Defendant Apple Inc. (“Apple”), respectfully

 6 submit this Joint Case Management Statement for the Adasam, Genepool, and

 7 Pickwick cases. Defendant Adasam Limited (“Adasam”) has not appeared and did not

 8 participate in the Rule 26(f) conference or the preparation and submission of this or

 9 any prior joint case management statement in the Adasam case. Defendants Genepool

10 Distribution Ltd. (“Genepool”) and Ideal Music Limited (“Ideal”) also have not

11 appeared and did not participate in the Rule 26(f) conference or the preparation and

12 submission of this or any prior joint case management statements in the Genepool

13 case. Pickwick International Limited, Pickwick Group Limited, Pickwick Australia

14 Pty Ltd., and Mastercorp Pty. Ltd. (collectively, “Pickwick”) also have not appeared

15 and did not participate in the Rule 26(f) conference or the preparation and submission

16 of this statement or any previous case management statements in the Pickwick case.

17         As discussed below, in light of the Rosh Hashanah holiday and the imminent
18 mediation, the parties request that the Case Management Conference be continued to

19 a date after September 10, 2021. Apple’s counsel is in trial September 20 through 28,

20 2021, and therefore requests that the Case Management Conference be continued to a

21 date the week of September 13, 2021, or a date after September 28, 2021.

22 1.      Fact Discovery
23         The parties have exchanged document discovery and completed fact
24 depositions. Towards the end of fact discovery, Plaintiffs noticed a deposition of Eddy

25 Cue, Apple’s Senior Vice President of Services. Magistrate Judge Corley granted

26 Apple’s motion to quash the deposition notice but entered an Order (Adasam, ECF

27 No. 87) directing Apple to “produce a witness with knowledge of (1) the termination

28
                                              2
        Case 3:20-cv-02146-WHO Document 96 Filed 08/31/21 Page 3 of 6



 1 letters, and (2) the emails/documents produced by Apple after the close of fact

 2 discovery as discussed by Plaintiffs in the discovery letter [Adasam, ECF No. 83].”

 3 The parties are meeting and conferring about this deposition.

 4 2.      Expert Discovery
 5         On August 17, 2021, this Court extended the expert discovery deadlines in the
 6 Adasam case as follows (Adasam, ECF No. 92):

 7         Expert Disclosures              September 3, 2021
 8         Expert Rebuttals                October 1, 2021
 9         Close of Expert Discovery       October 15, 2021
10         Pursuant to Orders entered by Judge Chen in the Pickwick case (Pickwick, ECF
11 No. 95) and Judge White in the Genepool case (Genepool, ECF No. 86), these same

12 deadlines govern expert discovery in those cases as well.

13         3.    Motion to Consolidate and Order to Relate Cases
14         On July 23, 2021, Plaintiffs moved to consolidate this case with two others: (a)
15 SA Music LLC v. Apple Inc., Case No. 20-cv-2974-EMC (the “Pickwick” case); and

16 (b) SA Music LLC v. Apple Inc., Case No. 20-cv-2965-JSW (the “Genepool” case).

17 (Adasam, ECF No. 77.) Apple has opposed the motion. (Adasam, ECF No. 84.)

18         On August 23, 2021, Judge Chen issued an order referring the Pickwick case to
19 this Court to determine whether it is related to this case. (Pickwick, ECF No. 93.)

20         On August 24, 2021, Judge White issued an order referring the Genepool case
21 to this Court to determine whether it is related to this case. (Genepool, ECF No. 94.)

22         On August 30, 2021, the Court issued an Order relating the three cases.
23 (Adasam, ECF No. 95.)

24 4.      Mediation
25         The parties scheduled a private mediation for September 10, 2021, before Clay
26 Cogman of Phillips ADR in the Pickwick case. The parties previously participated in

27

28
                                               3
        Case 3:20-cv-02146-WHO Document 96 Filed 08/31/21 Page 4 of 6



 1 a mediation on December 9, 2020, which was unsuccessful. No additional mediation

 2 for the Adasam or Genepool cases is currently contemplated.

 3 5.      Case Schedules
 4         The Court’s February 2, 2021 and June 25, 2021 Orders (Adasam, ECF No. 65,
 5 67) set the remaining case schedule in Adasam as follows:

 6         Dispositive Motions Filed       November 17, 2021
 7         Pre-trial Conference            March 7, 2022
 8         Trial                           April 11, 2022
 9         Pursuant to an Order entered by Judge Chen on June 28, 2021 (Pickwick, ECF
10 No. 70), the remaining case schedule in Pickwick is as follows:

11         Dispositive Motions Filed       January 13, 2022
12         Pre-trial Conference            May 31, 2022
13         Trial                           June 27, 2022
14         Pursuant to an Order entered by Judge White on August 17, 2021 (Genepool,
15 ECF No. 86), the remaining case schedule in Genepool is as follows:

16         Dispositive Motions Filed       November 12, 2021
17         Pre-trial Conference            April 25, 2022
18         Trial                           May 16, 2022
19         Based on this Court’s August 30, 2021 order, it is the parties’ understanding
20 that the dates for court appearances in these cases are subject to being rescheduled.

21 6.      Request for Continuance of Case Management Conference
22         The Case Management Conference is scheduled for September 7. The parties
23 did not realize at the time of the scheduling that this conflicts with Rosh Hashanah.

24 In light of the holiday and the imminent mediation, the parties jointly request that the

25 case management conference be continued until the week of September 13 or the next

26 date convenient for the Court after September 28.

27

28
                                              4
     Case 3:20-cv-02146-WHO Document 96 Filed 08/31/21 Page 5 of 6



 1 Dated:     New York, New York
 2            August 31, 2021
 3                             Respectfully submitted,
 4
                              SCHWARTZ, PONTERIO & LEVENSON, PLLC
 5
                              By: /s/     Matthew F. Schwartz
 6                            Matthew F. Schwartz * Pro Hac Vice
                              Brian S. Levenson
 7
                              GISKAN SOLOTAROFF & ANDERSON LLP
 8                            Oren S. Giskan * Pro Hac Vice
 9                            LAW OFFICES OF ALLEN HYMAN
                              Allen Hyman (73371)
10
                              Attorneys for Plaintiffs
11

12

13 DATED: August 31, 2021     GIBSON, DUNN & CRUTCHER LLP
14                            By: /s/ Ilissa Samplin
                              Ilissa Samplin
15                            Gabrielle Levin * Pro Hac Vice
                              Scott A. Edelman
16
                              Attorneys for Defendant Apple Inc.
17

18

19

20

21

22

23

24

25

26

27

28
                                         5
     Case 3:20-cv-02146-WHO Document 96 Filed 08/31/21 Page 6 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        1
